DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the amount” in line 1. There is insufficient antecedent basis for this limitation. 
Claim 1 recites the limitation “a selected lifetime value or a lifetime interval of the fluorescence”. It is unclear what this limitation means. Examiner notes that the ‘fluorescence lifetime’ of a fluorophore is an intrinsic property of a fluorophore and does not depend on any method of measure (Berezin et al. - page 1, paragraph 2 – cited by Applicant). Examiner notes that even in light of paragraph 
Claim 1 recite “the first and second light signals” in step c. There is insufficient antecedent basis for this limitation. Is Applicant referring to the first light signal intensity and second light signal intensity? Examiner notes that the terms “first light signal” and “second light signal” have not previously been used in the claim.
Claim 1 recites the limitation “the eye” in step c. There is insufficient antecedent basis for the limitation. 
Claim 1 recites “the same region” in step c. There is insufficient antecedent basis for this limitation. 
Claim 1 recites “the first signal intensity to the second signal intensity” in step d. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes the limitation to read “the first light signal intensity to the second light signal intensity”.
Claim 1 recites “the first to the second signal intensity” in step e. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes the limitation to read “the first light signal intensity to the second light signal intensity”.
Claim 1 recites “the determined light signal intensities” in step e. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes the limitation to read “the determined first light signal intensity and second light signal intensity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) taking the ratio of the first and second light intensities. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a first fluorophore and a light source to elicit fluorescence.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering, as demonstrated by Applicant’s Background Art in the instant application as well as non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic, conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-14, 16-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al. (US PGPUB 2004/0152068 A1 - cited by Applicant), hereinafter Goldstein, as evidenced by Berezin et al. (Fluorescence Lifetime Measurements and Biological Imaging; 2010 – cited by Applicant), hereinafter Berezin.
Regarding Claim 1, Goldstein teaches: A method for measuring the amount of a fluorophore in ocular tissue (paragraph 0009), the method comprising the following steps: a) contacting the ocular tissue with a first fluorophore that specifically binds to a protein (paragraph 0009, 0033); b) illuminating the ocular tissue with a light source suitable to elicit fluorescence (paragraph 0007; fluorescent scanning; paragraph 0012-0013 – fluorophors are excited by absorbing light, known in the art to come from a light source – this is further evidenced by Berezin who teaches the basics of fluorescence requiring a light source to excite the sample under measurement see section 3, and 3.1; Examiner further notes that per paragraph 0046 of Goldstein teaches that known scanning fluorophotometric techniques are used) of the first fluorophore and suitable to elicit fluorescence of a second fluorophore, which is used as a reference (paragraph 0046; cortical and nuclear fluorescence – two separate fluorescence are measured, one of which is used as a baseline, i.e. reference; examiner notes that light 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY B SHAH/Examiner, Art Unit 3791